

	

		II

		109th CONGRESS

		2d Session

		S. 2223

		IN THE SENATE OF THE UNITED STATES

		

			January 30, 2006

			Mr. DeMint introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To extend the temporary suspension of duty on certain

		  manufacturing equipment used for working iron or steel.

	

	

		1.Certain manufacturing

			 equipment used for working iron or steel

			(a)In

			 generalHeading 9902.84.83 of

			 the Harmonized Tariff Schedule of the United States (relating to certain

			 manufacturing equipment) is amended by striking 12/31/2006 and

			 inserting 12/31/2009.

			(b)Effective

			 dateThe amendment made by subsection (a) applies to goods

			 entered, or withdrawn from warehouse for consumption, on or after the 15th day

			 after the date of enactment of this Act.

			

